Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I in the reply filed on 07/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove formed on the receiving part and pressure element of claims 32 and 37 and the ring directly engaging both the receiving part and the pressure element and the head of claim 42 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 42 is added via preliminary amended filed 07/18/2022.  The limitation which requires the ring to directly engage the head, pressure element and receiver was not found in the originally filed application and is thus considered to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “the groove”.  It is unclear if claim 31 should be dependent upon claim 30, which recites the groove, or if claim 31 should be amended to recites “the ring is positionable in a groove”.  For purposes of examination claim 31 is assumed to be dependent upon claim 30. 
Claim 42 recites the limitation “the ring is further configured to directly engage both the receiving part and the pressure element”.  It is unclear how the ring can directly engage the receiving part, pressure element (claim 42) and the head (claim 37) since the pressure element is an intervening component between the head and the receiver. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 - 8 of U.S. Patent No.  10,433,877. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 19 and 22 - 31 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Garamszegi (US 2008/0269809 A1).

Regarding claim 1, Garamszegi discloses a bone anchoring device (Abstract) comprising: 
an anchoring element (paragraph [0026], ref. 105, Fig. 3) having a shaft (210) for anchoring in a bone and a head (220); 
a receiving part (paragraph [0026], ref. 110, Fig. 3) having a first end (top end as shown in Fig. 8) and a second end (bottom end as shown in Fig. 8), a recess for receiving a rod (paragraph [0044], ref. 520), a bore extending from the first end in the direction of the second end, and configured to pivotably receive the head near the second end (paragraph [0039], ref. 505); 
a pressure element (paragraph [0046], ref. 705, Fig. 3) movable in the bore to directly engage and exert pressure on the head for locking an angle of the head relative to the receiving part (paragraph [0077]); and 
a ring (paragraph [0026], ref. 115, Fig. 3) that is radially expandable and compressible (paragraph [0038]); wherein when the head, the pressure element, and the ring are assembled to the receiving part, the pressure element is movable axially relative to the receiving part and the ring (the pressure element is fully capable of moving up and down within the bore of the receiver), and is pivotable together with the receiving part, relative to the head (the spherical surface of the head and the ring allow for polyaxial movement relative to the receiver and the pressure element); 
wherein the pressure element is movable from a first axial position where the ring has a first outer width, to a second axial position where the pressure element engages and adjusts the ring to have a second outer width different from the first outer width to hold a position of the head relative to the receiving part, and wherein when 

Regarding claim 19, Garamszegi discloses the bone anchoring device of claim 1, wherein the pressure element is a monolithic part (Fig. 3).  

Regarding claim 22, Garamszegi discloses the bone anchoring device of claim 1, wherein when the pressure element is at the second axial position, the ring is configured to contact the head (the ring is always in contact with the head via groove ref. 315).  

Regarding claim 23, Garamszegi discloses the bone anchoring device of claim 1, wherein when the pressure element is at the second axial position, the pressure element restricts expansion of the ring (the ring will not be able to expand since it well be nested between the head and the pressure element).  

Regarding claim 24, Garamszegi discloses the bone anchoring device of claim 1, wherein the second outer width is smaller than the first outer width (as discussed in the rejection of claim 1, the ring will be mildly compressed from engagement with the both the pressure element and the head, thus having a width smaller than when not engaged with both components).  

Regarding claim 25, Garamszegi discloses the bone anchoring device of claim 1, wherein the pressure element exerts an axial pressure directed towards the second end of the receiving part on the ring when the pressure element is moved from the first axial position to the second axial position (when the anchoring element is pivoted, and the ring engaged the inner surfaces of the pressure element, the pressure element will apply an angled force, thus having both vertical and horizontal force vectors).  

Regarding claim 26, Garamszegi discloses the bone anchoring device of claim 1, wherein the pressure element compresses the ring radially inwardly when the pressure element is moved from the first axial position to the second axial position (when the anchoring element is pivoted, and the ring engaged the inner surfaces of the pressure element, the pressure element will apply an angled or radial force).  

Regarding claim 27, Garamszegi discloses the bone anchoring device of claim 1, wherein an axial position of the ring relative to the receiving part remains constant when the pressure element is moved from the first axial position to the second axial position (once the final position of the anchoring element is chosen and the pressure element is descended into the second position the ring will remained stationary)
.  
Regarding claim 28, Garamszegi discloses the bone anchoring device of claim 1, wherein the receiving part and the head are polyaxially adjustable relative to one another (paragraph [0026]).  

Regarding claim 29, Garamszegi discloses the bone anchoring device of claim 28, wherein when the pressure element is at the second axial position, the head is held at a temporary angular position relative to the receiving part (until final locking my a set screw, the head is considered to be held at a temporary angular position relative to the receiving part, the frictional contact between the head, ring, receiver and pressure element will hold such a position until a force greater than the frictional force is applied).  

Regarding claim 30, Garamszegi discloses the 30. (New) The bone anchoring device of claim 1, wherein the head defines a groove (Fig. 4B, ref. 314).  

Regarding claim 31 (as best understood), Garamszegi discloses the bone anchoring device of claim 30, wherein the ring is positionable in the groove (Fig. 5).  

Claim(s) 1 and 32 - 41 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tatar (US 6,113,601).

Regarding claim 1, Tatar discloses a bone anchoring device (Abstract) comprising: 
an anchoring element (Detailed Description, paragraph [3], ref. 120, Fig. 1) having a shaft (126) for anchoring in a bone and a head (122); 
a receiving part (Detailed Description, paragraph (7), ref. 150, Fig. 2) having a first end (top end as shown in Fig. 2) and a second end (bottom end as shown in Fig. 2), a recess for receiving a rod (Figs. 6 - 7), a bore extending from the first end in the direction of the second end, and configured to pivotably receive the head near the second end (Fig. 2, ref. 161); 
a pressure element (Detailed Description, paragraph (11), ref. 200a, Fig. 3a) movable in the bore to directly engage and exert pressure on the head for locking an angle of the head relative to the receiving part (Fig. 6); and 
a ring (Fig. 4, ref. 210) that is radially expandable and compressible (Detailed Description, paragraph (12));
wherein when the head, the pressure element, and the ring are assembled to the receiving part, the pressure element is movable axially relative to the receiving part and the ring (the pressure element is fully capable of moving up and down within the bore of the receiver prior to final locking of the entire assembly), and is pivotable together with the receiving part, relative to the head (the spherical surface of the head allows for it to be pivoted relative to the receiver and pressure element prior to final engagement between the pressure element and head); 
wherein the pressure element is movable from a first axial position where the ring has a first outer width, to a second axial position where the pressure element engages and adjusts the ring to have a second outer width different from the first outer width to hold a position of the head relative to the receiving part, and wherein when the pressure element is at the second axial position, at least part of the pressure element is at a same axial height as at least part of the ring to restrict the outer width of the ring from returning to the first outer width (the first position may be achieved prior to final locking in which the pressure element does not fully engage the ring and head of the anchoring element, a second axial position may be taken in which the pressure element is fully installed and engages the anchoring element as shown in Fig. 6.  It is noted that upon final engagement and locking of the anchoring element the pressure element will press against the ring thus compressing the ring to a second width).

Regarding claim 32, Tatar discloses the bone anchoring device of claim 1, wherein the ring is positionable in a groove that is formed on one of the receiving part or the pressure element (Fig. 3a shows a groove 203a in the pressure element).  

Regarding claim 33, Tatar discloses the bone anchoring device of claim 1, wherein the pressure element is configured to be positioned at a same axial height as a majority of the ring (Fig. 6).

Regarding claim 34, Tatar discloses a bone anchoring device (Abstract) comprising: 
an anchoring element (Fig. 1, ref. 120) having a shaft for anchoring in a bone (Fig. 1, ref. 126), the shaft having a shaft axis (a longitudinal central axis is taken to be the shaft axis), and a head above the shaft (Fig. 1, ref. 122) the head comprising a spherical segment- shaped outer surface that includes a greatest diameter of the sphere when measured in a direction perpendicular to the shaft axis (Detailed Description, paragraph (4)), and a groove that extends circumferentially around the entire spherical segment-shaped outer surface (ref. 123), wherein the entire groove is positioned axially above the greatest diameter of the sphere on a side of the head opposite the shaft (see remarked Fig. 1 below), and wherein the groove includes a first surface that faces at least partially axially towards a free end of the head and a second surface that faces at least partially axially away from the free end of the head (see remarked Fig. 1 below), -4- 118239801.1Application No. 17/403,343 
a receiving part (Fig. 2, ref. 150) having a first end and a second end below the first end (the first end is taken to the top and the second end is taken to be the bottom as shown in Fig. 2), a recess for receiving a rod (Fig. 6), a bore extending from the first end in the direction of the second end and configured to pivotably receive the head near the second end (Fig. ); and 
a pressure element (Fig. 3a, ref. 200a) movable in the bore for exerting pressure on the head to lock an angle of the head relative to the receiving part (Fig. 6, Detailed Description, paragraph (15)); 
wherein when the head and the pressure element are assembled to the receiving part, the pressure element is configured to simultaneously engage an entire circumference of the groove (Fig. 6).  


    PNG
    media_image1.png
    399
    756
    media_image1.png
    Greyscale


Regarding claim 35, Tatar discloses the bone anchoring device of claim 34, wherein a ring (Fig. 4, ref. 210) is positionable in the groove and configured to project out of the groove to engage with at least one of the receiving part or the pressure element (Fig. 6 shows the ring engaged with the pressure element).  

Regarding claim 36, Tatar discloses the bone anchoring device of claim 34, wherein the pressure element is configured to engage the entire circumference of the groove when the shaft assumes a first angular position relative to the receiving part, and is configured to disengage from at least part of the entire circumference of the groove when the shaft assumes an angular position different from the first angular position relative to the receiving part (the pressure element is fully capable of these positions, for example the pressure element engaging the entire circumference of the groove as shown in Fig. 6 and may disengage from the ring and the head prior to final locking).

Regarding claim 37, Tatar discloses a bone anchoring device (Abstract) comprising: 
an anchoring element (Fig. 1, ref. 120) having a shaft for anchoring in a bone (ref. 126), the shaft having a shaft axis (taken to be a central longitudinal axis), and a head above the shaft (Fig. 122), the head comprising a spherical segment- shaped outer surface that includes a greatest diameter of the sphere when measured in a direction perpendicular to the shaft axis (see remarked Fig. 1 below); 
a receiving part (Fig. 2, ref. 150) having a first end and a second end (top and bottom ends respectively as shown in Fig. 2), a recess for receiving a rod (Fig. 6), a bore extending from the first end in the direction of the second end and configured to pivotably receive the head near the second end (Fig. 6); -5- 118239801.1Application No. 17/403,343 
a pressure element (Fig. 3a, ref. 200a) pivotable together with the receiving part relative to the head and movable in the bore for exerting pressure on the head to lock an angle of the head relative to the receiving part (prior to final locking the pressure element and the receiver part are pivotally connected to the anchor, when the pressure element is moved distally it is able to engage the head in a frictional locking relationship); and 
a ring (Fig. 4, ref. 210) that is radially expandable and compressible (Detailed Description, paragraph (12)), wherein the ring is positionable in a groove formed on one of the receiving part or the pressure element (Fig. 3a shows a groove in the pressure element ref. 203a); 
wherein when the head, the pressure element, and the ring are assembled to the receiving part and the shaft axis is coaxial with a central axis of the receiving part, the ring is configured to directly engage the head (Fig. 6), and the entire ring is positioned axially above the greatest diameter of the sphere on a side of the head opposite the shaft and is restricted by the groove from moving axially towards the second end of the receiving part (Fig. 6, the pressure element prevents the ring from moving axially).  

    PNG
    media_image2.png
    390
    630
    media_image2.png
    Greyscale


Regarding claim 38, Tatar discloses the bone anchoring device of claim 37, wherein the groove is formed on the pressure element (Fig. 3a).  

Regarding claim 39, Tatar discloses the bone anchoring device of claim 37, wherein the groove further restricts axial movement of the ring towards the first end of the receiving part (Fig. 6).  

Regarding claim 40, Tatar discloses the bone anchoring device of claim 37, wherein the ring contacts the head at a same axial height as an axial height of at least part of the groove (Fig. 6).  

Regarding claim 41, Tatar discloses the bone anchoring device of claim 37, wherein the pressure element is configured to directly engage the head in the receiving part (Fig. 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garamszegi (US 2008/0269809 A1) in view of Biedermann et al. (US 2010/0160976 A1).

Regarding claim 20, Garamszegi discloses the bone anchoring device of claim 1, except wherein the ring is a closed ring. It is noted that the slit in the ring fulfills the purpose of radial deformation (paragraph [0040]).

Biedermann teaches an analogous bone anchoring device (Abstract) comprising a closed ring (paragraph [0047], ref. 80, Figs. 9 - 10).  Biedermann teaches that the closed ring exhibits elastic properties (paragraph [0050]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Garamszegi to be an elastic closed ring, as taught by Biedermann, because the elastic properties allow the ring to radially deform thus fulfilling the same purpose. 

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garamszegi (US 2008/0269809 A1).

Regarding claim 21, Garamszegi discloses the bone anchoring device of claim 1, except wherein the ring comprises a polymer material. However, paragraph [0041] does discloses that the ring can be made from many materials, including metallic and non-metallic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the ring of Garamszegi from a polymer material since such materials are well known to the medical field and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773